Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest the claim limitations of independent claim 1, including a separator comprising a first polyvinylidene fluoride-based polymer (A) and a second polyvinylidene fluoride-based polymer (B) in a weight ratio of 2:8 to about 5:5, and the content of hexafluoropropylene of the polyvinylidene fluoride-based copolymer of the first polyvinylidene fluoride-based polymer is in the range of 5 wt% to 20 wt%; the weight average molecular weight of the polyvinylidene fluoride-based copolymer of the first polyvinylidene fluoride-based polymer is about 800,000 to 1,500,000 gram/mole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA J MARTIN/Examiner, Art Unit 1727       

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725